DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2 and 8 are pending.
Claims 3 – 7 have been cancelled.
Claims 1 and 2 are rejected.
Claim 8 is allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bogin et al. (US 1,775,636).
The rejected claims cover, inter alia, the fragrance composition comprised of the compound of Formula (I)

    PNG
    media_image1.png
    105
    273
    media_image1.png
    Greyscale
.  Dependent claim 2 further limits the substituent R.
However, Bogin discloses compositions comprising esters of alpha hydroxyisobutyric acid with monohydric alcohols having more than two carbon atoms. (pp. 1, left col. ln 2 – 18). The ester having the following formula with R being n-propyl, isopropyl, n-butyl, isobutyl, amyl, etc.

    PNG
    media_image2.png
    54
    129
    media_image2.png
    Greyscale
.  Further, the esters of Bogin are described as practically colorless liquids with a pleasant odor.  (pp. 2, left col. ln 30 – 33).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welke et al. (Journal of Chromatography A, 2012, vol. 1226, pp. 124 – 139).
The rejected claims cover, inter alia, the fragrance composition comprised of the compound of Formula (I)

    PNG
    media_image1.png
    105
    273
    media_image1.png
    Greyscale
.  Dependent claim 2 further limits the substituent R.
 However, Welke discloses the ester compound ethyl (-hydroxy-2-methylpropanoate.  (pp. 128, ln 33 – 50 & Table 1, Compound no. 176).  Welke notes that ester compounds are well known for their contribution to the fruity aroma of wines.  In Welke study esters were responsible for the higher chromatographic peak areas.  As such, the ester compound in Table 1 contributed to the aroma of the wine and thus constitute a fragrance.
Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches or suggest a motivation for the compound of Formula (2).  The prior arts of Bogin or Welke do not lead to the compound of Formula (2).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,612,303 (Takayanagi et al.) and Ochsner et al. (US 3,959,396).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622